Citation Nr: 1437558	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a gastrointestinal disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1976 to October 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a chronic gastrointestinal disability.  


CONCLUSION OF LAW

Service connection for a gastrointestinal disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in July 2010, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  The claim was readjudicated in an October 2011 supplemental statement of the case.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim decided herein because such was not necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a diagnosis of a gastrointestinal disability, or had a related disease or injury in service, or that such disability may be associated with his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of any gastrointestinal disability.  In a May 1976 report of medical history on induction, the Veteran indicated that he was hit by a car in 1965, and sustained a kidney injury; there were no sequelae.  The STRs do not include a report of a service separation examination.  In an October 1976 (on separation) statement of medical condition, the Veteran indicated that there was no change in his medical condition since his last examination.  

VA treatment records show that in August 2003, the Veteran reported nausea and vomiting from alcohol dependence withdrawal; in May 2006, a VA treatment provider noted a 42 year history of substance abuse; and in June 2009, the Veteran reported indigestion due to drinking and drug use; November and December 2009 mental health clinic notes indicate the Veteran had indigestion; and in February 2011, the Veteran reported some gastrointestinal upset from taking pain medication.  

There is no evidence that a gastrointestinal disability was manifested in service, and no competent evidence that a chronic gastrointestinal disability had been manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).  Although he indicated on his June 2010 claim that his STRs showed treatment for a gastrointestinal disability, a review of his STRs found no complaints, findings, treatment, or diagnosis of such disability.  

While the Veteran may be competent to establish by his own accounts (and the Board has no reason to question the accounts) that he has experienced periodic acute gastrointestinal symptoms such as indigestion, the diagnosis of a specific chronic gastrointestinal disability is a complex medical question beyond the scope of lay observation; whether perceived symptoms reflect an underlying diagnosis of a chronic gastrointestinal disability is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  This is not a situation where the diagnosis may be established by lay evidence:  The Veteran is not reporting a contemporaneous diagnosis (he has not received a diagnosis of a gastrointestinal disability), and he does not describe symptoms supporting a later diagnosis (a chronic gastrointestinal disability has never been diagnosed).  He has not submitted any medical opinion or medical literature in support of his claim.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a gastrointestinal disability.  As the record does not include any such evidence, there is no valid claim of service connection for a gastrointestinal disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the analysis does not need to proceed any further, the Board notes also that there is no evidence of a related disease or injury in service.  In his claim he points (without further detail) to his STRs (which, as noted above, is silent regarding gastrointestinal complaints). 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim; therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  


ORDER

The appeal seeking service connection for a gastrointestinal disability is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


